PER CURIAM:
Gerald B. Williams, appointed counsel for Avery Hardy in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Appellant Hardy has also filed a motion to file a supplemental opening brief, a motion of non-opposition to counsel’s motion to withdraw, and a brief. Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Hardy’s conviction and sentence are AFFIRMED.
Hardy filed a motion of non-opposition accompanied by a proposed supplemental brief for our review, which we construe as a response to the Anders motion. After our consideration of this response, his motion to file a supplemental opening brief is DENIED AS MOOT.